DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “before vehicle” should be corrected to “before the vehicle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 because 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 13 are directed toward an apparatus. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a Notably, it covers a method of organizing human activity and the moving of the vehicle is not automatic.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 and 13 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of detecting a second parking space and moving the 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement methods of organizing human activity is a well-understood, routine and conventional activity.
Thus, since claims 1 and 13 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter and rejected under 35 USC 101.
Claims 2-12 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-12 are also rejected under 35 USC 101

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0232952 A1) (Kim hereinafter).
Regarding claim 1, Kim discloses a parking assistance apparatus, comprising:
a detection section that detects a first parking space in which parking of a vehicle is allowed (Fig. 7, detection apparatus 300); and
a control section that causes the vehicle to be forward parked in the first parking space (Fig. 7, processor 270 or controller 170), wherein when a second parking space in which parking of the vehicle is allowed is present in front of the vehicle entering the first parking space, the control section causes the vehicle that has been already under control to be forward parked in the first parking space to enter the second parking space from the first parking space and to be parked in the second parking space (Abstract).
Regarding claims 2 and 3, Kim discloses the parking assistance apparatus according to claim 1, as stated above, wherein the detection section determines whether or not the second parking space is present aster the vehicle completes parking in the first parking space and wherein the detection section determines whether or not a car stopper is present in the first parking space, and when the car stopper is present, the control section causes the vehicle to be parked in the first parking space ([0009]).
Regarding claim 5, Kim discloses the parking assistance apparatus according to claim 1, as stated above, wherein when the second parking space is present, the control section controls a predetermined output apparatus to make an inquiry to an occupant of the vehicle about whether to park the vehicle in the second parking space before making the vehicle enter the second parking space (Abstract).
Regarding claim 6, Kim discloses the parking assistance apparatus according to claim 5, as stated above, further comprising: a reception section that receives parking instructions for instructing parking in the second parking space, wherein when the reception section receives the parking instruction information, the control section causes the vehicle to enter the second parking space from the first parking space and be parked in the second parking space ([0366] – [0372]).
Regarding claim 7, Kim discloses the parking assistance apparatus according to claim 1, as stated above, wherein the detection section detects the first parking space and the second parking space based on an image of surroundings of the vehicle captured by an imaging apparatus ([0117]).
Regarding claim 8, Kim discloses the parking assistance apparatus according to claim 1, as stated above, wherein the detection section detects the first parking space and the second parking space based on a reflective wave of an acoustic wave or a radio wave, the acoustic wave or the radio wave being transmitted to surroundings of the vehicle by a transmission and reception apparatus and the reflective wave of the acoustic wave or the radio wave being received by the transmission and reception apparatus (0126] and [0135]).
Regarding claim 9, Kim discloses the parking assistance apparatus according to claim 1, wherein when other vehicles are respectively parked diagonally right and diagonally left in front of the vehicle entering the first parking space, the detection section calculates a distance between the other vehicles, and when the distance between the other vehicles is larger than a 
Regarding claim 13, the elements contained in claim 13 are substantially similar to elements presented in claim 1 and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nallapa et al. (US 2017/0088052 A1) (Nallapa hereinafter).
Regarding claim 4, Kim discloses the parking assistance apparatus according to claim 1, as stated above, except for “wherein the detection section determines whether or not a car stopper is present in the first parking space, and when the car stopper is present, the control section causes the vehicle to be parked in the first parking space”.
Nallapa teaches such claimed subject matter (Abstract). Nallapa also teaches that “The system may store data regarding the existence of a parking barrier 204 when entering a parking stall and, at a later time, reminding the driver or automated driving system of the parking barrier 204 when preparing to exit the parking stall. Thus, sensors may be used to detect the presence 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the recognition of the parking barrier of Nallapa into the invention of Kim in order to keep vehicles from rolling too far forward or backward into another row of vehicles.

Allowable Subject Matter
Subject to the resolution of the 35 USC 101 set forth above, claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/            Examiner, Art Unit 3661